After Remand from the Supreme Court

PER CURIAM.
The prior judgment of this court has been affirmed in part and reversed in part, and the cause remanded by the Supreme Court of Alabama. Ex parte Alexander, 806 So.2d 1222 (Ala.2001). In its opinion, the Supreme Court affirmed that portion of our judgment “affirmfing] the judgment of the trial court insofar as it voided the conveyance of Mrs. Wade’s interest in the property to Ray Alexander” and that portion of our judgment “revers[ing] the judgment of the trial court insofar as it voided the conveyance of J.L. Wade’s interest.” However, the Supreme Court reversed that portion of our judgment directing “the trial court to address the issue whether J.L. Wade’s conveyance should be declared void based upon the ground of failure of consideration.” In compliance with the Supreme Court’s opinion, we remand the cause to the trial court for the entry of a judgment consistent with the Supreme Court’s opinion.
REMANDED WITH INSTRUCTIONS.
All the judges concur.